Citation Nr: 1443549	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  11-09 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased initial evaluation for headaches, currently evaluated as noncompensably disabling.

2.  Entitlement to service connection for vertigo (also claimed as syncope).

3.  Entitlement to service connection for an acquired psychiatric disorder, including as due to service-connected headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1962 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a hearing before the Board in August 2013, and a copy of the hearing transcript is of record.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that the Veteran has been variously diagnosed as having anxiety, depression, and post-traumatic stress disorder (PTSD).  As will be discussed below, the issue of service connection for anxiety and depression on a secondary basis can be finally adjudicated; however, the issue of service connection for PTSD requires additional development.  Therefore, the Board will bifurcate the issues and adjudicate them separately.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

The issues of an increased initial evaluation for headaches, service connection for vertigo/syncope and service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The competent medical evidence reflects that the Veteran has anxiety and depression secondary to his service-connected headache disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for anxiety and depression as secondary to service-connected headache anxiety disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, any error that may have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II.  Analysis

Service connection may be granted for a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); Libertine v. Brown, 9 Vet. App. 521 (1996).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable.  Establishing service connection on a secondary basis therefore requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that his anxiety and depression are related to his service-connected headaches.  At the August 2013 Board hearing, the Veteran reported that he did not experience anxiety or depression in service.  Rather, his anxiety and depression resulted from his long-standing headaches and other physical problems.  The first time he first sought treatment for his anxiety and depression was in November 2007.  The Veteran's former treating psychiatrist provided an opinion in June 2009, diagnosing the Veteran as having anxiety and depression due to the stress of dealing with his physical disabilities over the many years since service.

Based on the evidence of record, the Board finds that secondary service connection for the Veteran's diagnosed anxiety and depression is appropriate in this case.  After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that his anxiety and depression were caused by his service-connected headache disability.  The Board finds no adequate basis to reject the competent medical evidence of record that is favorable to the Veteran.  


ORDER

Service connection for anxiety and depression secondary to service-connected headaches is granted.



REMAND

The Board finds that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to provide notice, obtain recent VA medical records, and to provide an adequate examination.

First, and as noted in the Introduction, the issue of service connection for PTSD requires additional development.  In October 2011, the Veteran submitted a statement from his treating psychologist who opined that the Veteran has a diagnosis of PTSD as a result of service.  On remand, the RO should provide appropriate notice regarding a claim for PTSD.

Second, remand is required to obtain recent VA medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records. 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).  

At the August 2013 Board hearing, the Veteran testified his service-connected headaches had increased both in frequency and severity.  He further testified that he was receiving ongoing VA treatment for his headache disability, as recent as May 2013.  The most recent VA medical records associated with the claims file are dated August 2009.  Accordingly, remand is required to obtain recent VA medical records so that the Board has a complete record from which to properly assess the current severity of the Veteran's headaches and determine whether the Veteran's asserted vertigo/syncope and PTSD are related to service.  

Finally, a VA examination is required to properly adjudicate the Veteran's claim for service connection for vertigo/syncope.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifested during an applicable presumption period for which the veteran qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence of record for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, the record does not contain a current diagnosis of vertigo or syncope; however, the Veteran has provided competent lay testimony regarding his symptoms of recurring dizziness, lightheadedness, and fainting spells.  In addition, service treatment records (STRs) demonstrate a diagnosis of recurrent syncope (fainting).  Finally, a private opinion indicates that the Veteran's asserted symptoms of fainting and dizziness are related to service.  Therefore, the issue must be remanded for a VA medical opinion to determine whether the Veteran has a current diagnosis of vertigo that is etiologically related to service.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a VCAA notice letter addressing the information and evidence necessary to substantiate a claim for service connection for PTSD.  The Veteran should be allowed sufficient time to respond.

2.  Obtain all VA treatment records from August 2009 to the present, and associate them with the claims file.

3.  Schedule the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed vertigo/syncope.  The claims file, including any relevant treatment records obtained on Remand, should be provided to the examiner.  All indicated tests should be conducted.

Following a review of the examination findings and post-service medical evidence of record, the examiner must identify whether the Veteran has vertigo and/or syncope.  The examiner must provide an opinion, in light of the examination findings, the service and post-service medical evidence of record, and lay statements of record, whether it is at least as likely as not (50 percent or higher probability) that the Veteran's disability is related to his military service.  

A rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  Schedule the Veteran a VA examination to determine the nature, severity and frequency of his headache disability.  The claims file, including any relevant treatment records obtained on Remand, should be provided to the examiner.  All indicated tests should be conducted.  The examiner must comment on the nature, frequency and severity of the veteran's headaches, and specifically address the frequency, severity, and duration of any prostrating attacks.  An opinion should be provided as to whether the veteran's headaches are very frequent, completely prostrating, or prolonged. 

The examiner should also review pertinent aspects of the veteran's medical and employment history, and comment on the effects of the service-connected headache disability upon his ordinary activity and the effect, if any, on his current level of occupational impairment.  An opinion should be provided concerning the impact of this disability on the Veteran's ability to work, to include whether the disability is productive of severe economic inadaptability. 

5.  After completing the above development, and any other development deemed necessary, readjudicate the Veteran's claims for an increased evaluation for headaches, service connection for vertigo/syncope, and service-connection for PTSD.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


